Important information for shareholders of PUTNAM NEW YORK INVESTMENT GRADE MUNICIPAL TRUST The document you hold in your hands is a combined prospectus/proxy statement and was delivered with a proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 9. We urge you to review the prospectus/proxy statement carefully, and to provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. Table of Contents A Message from the Chairman 1 Notice of a Meeting of Shareholders 3 Prospectus/Proxy Statement 5 PROXY CARD ENCLOSED If you have any questions, please contact us at 1-877-333-2292, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam New York Investment Grade Municipal Trust (the NY Closed-End Fund). While you are, of course, welcome to join us at the NY Closed-End Funds meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: Approving the merger of the NY Closed-End Fund with and into Putnam New York Tax Exempt Income Fund (the NY Open-End Fund), an open-end mutual fund with investment objectives and policies similar to those of the NY Closed-End Fund (the Proposed Merger). In this merger, you would receive on a tax-free basis, pro rata, Class A Shares of the NY Open-End Fund with a value equal to the total net asset value of NY Closed-End Fund shares you hold immediately prior to the merger. The NY Closed-End Fund and the NY Open-End Fund both seek to provide as high a level of current income free from federal income tax and New York State and City personal income taxes as Putnam Investment Management, LLC, your funds investment manager, believes to be consistent with the preservation of capital. The NY Closed-End Fund has used investment leverage by issuing preferred shares, whereas the NY Open-End Fund is not permitted to issue preferred shares. Both funds invest mainly in municipal securities that are:  exempt from federal income tax and New York State and City personal income taxes, and  investment-grade in quality. After careful review, the Trustees of your fund recommend that shareholders of the NY Closed-End Fund approve the Proposed Merger. 1 The Trustees expect that as a result of the Proposed Merger, shareholders of the NY Closed-End Fund will benefit from participation in a significantly larger combined fund with a lower expense ratio and from the ability to redeem their shares for net asset value. Other potential benefits, and potential disadvantages, of the Proposed Merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call 1-877-333-2292 or contact your financial representative. John A. Hill, Chairman 2 PUTNAM NEW YORK INVESTMENT GRADE MUNICIPAL TRUST Notice of a Meeting of Shareholders * This is the formal agenda for your funds shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam New York Investment Grade Municipal Trust: A Meeting of Shareholders of Putnam New York Investment Grade Municipal Trust (the NY Closed-End Fund) will be held on June 22, 2007, at 11:00 a.m. Eastern time, on the 8th Floor of One Post Office Square, Boston, Massachusetts, to consider the following matter: 1. A proposal to merge the NY Closed-End Fund with and into Putnam New York Tax Exempt Income Fund, which shall require the following shareholder actions: a. Approval of a Plan of Entity Conversion providing for the conversion of Putnam New York Investment Grade Municipal Trust (the NY Closed-End Fund) from a Massachusetts business trust to a Massachusetts business corporation (the Conversion). b. Approval of an Agreement and Plan of Merger providing that, following the Conversion, the NY Closed-End Fund will merge with and into Putnam New York Tax Exempt Income Fund, a Massachusetts business trust (the Statutory Merger). 3 By Judith Cohen, Clerk, on behalf of the Trustees: John A. Hill, Chairman Jameson A. Baxter, Vice Chairman George Putnam, III, President Charles B. Curtis Myra R.
